Order entered October 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00745-CR

                            RABYL RIYAZ NATHOO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82434-2017

                                            ORDER
       The clerk’s record shows appellant is indigent and requested the reporter’s record on June

28, 2018. The reporter’s record was due August 12, 2018. When it was not filed, we notified

court reporter Karla Kimbrell by postcard dated August 15, 2018 and directed her to file (1) the

reporter’s record, (2) written verification that no hearings were recorded, or (3) written

verification that appellant had not requested the reporter’s record by September 14, 2018. To

date, the reporter’s record has not been filed and we have not had any communication from Ms.

Kimbrell.

       We ORDER the complete reporter’s record to be filed by October 22, 2018. Should

Ms. Kimbrell fail to file the reporter’s record by that date, the Court will take whatever remedies
it has available to ensure this appeal proceeds in a timely fashion, including ordering Ms.

Kimbrell not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; Karla Kimbrell, official court reporter, 380th

Judicial District Court; and to counsel for all parties.




                                                       /s/     CRAIG STODDART
                                                               JUSTICE